DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-9 and 16) in the reply filed on 1/29/2021 is acknowledged.
Examiner notes that while Applicant has amended apparatus claim 10 to depend on claim 1, Examiner maintains the restriction requirement set forth on 12/01/2020.  In particular, claims 10-15 are still drawn to a different statutory category than claims 1-9 and therefore the conclusion of one-way patentable distinction is maintained.  While Applicant has amended the dependency to claim 1 and amended the preamble to specify an intended use for the apparatus, this does not serve to tie the inventions together closely enough to render them indistinguishable.  Furthermore, in light of the divergent claimed subject matter of dependent claims 11-15 from group I, Examiner still maintains a search burden is present for the reasons outlined in the previously mailed restriction requirement.
Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the use of the phrase “in particular” is indefinite because it is unclear if Applicant intends for the phrase and/or structure that follows “in particular” to be given patentable weight or is only being provided as an example.  Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under 35 U.S.C. 112(b) should be made.  See MPEP 2173.05(d). 

Regarding claim 1, the use of the phrase “preferably” is indefinite because it is unclear if Applicant intends for the phrase and/or structure that follows “preferably” to be given patentable weight or is only being provided as an example.  Description of examples or preferences is properly set forth in the specification rather than the claims. 

Claims 2-9 and 16 are rejected for their dependence on claim 1.

Regarding claim 3, the use of the phrase “preferably” is indefinite because it is unclear if Applicant intends for the phrase and/or structure that follows “preferably” to be given patentable weight or is only being provided as an example.  Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under 35 U.S.C. 112(b) should be made.  See MPEP 2173.05(d). 

Regarding claim 7, the use of the phrase “preferably” is indefinite because it is unclear if Applicant intends for the phrase and/or structure that follows “preferably” to be given patentable weight or is only being provided as an example.  Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under 35 U.S.C. 112(b) should be made.  See MPEP 2173.05(d). 

Regarding claim 9, the use of the phrase “preferably” is indefinite because it is unclear if Applicant intends for the phrase and/or structure that follows “preferably” to be given patentable weight or is only being provided as an example.  Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under 35 U.S.C. 112(b) should be made.  See MPEP 2173.05(d). 

Regarding claim 16, the use of the phrase “in particular” is indefinite because it is unclear if Applicant intends for the phrase and/or structure that follows “in particular” to be given patentable weight or is only being provided as an example.  Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under 35 U.S.C. 112(b) should be made.  See MPEP 2173.05(d). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hogreve (US 218/0188130) in view of Voute (US 2012/0128275).

Regarding claim 1, Hogreve discloses in figures 1 and 2 a method for inspecting a seal of a flexible container (1) for a fluid, in particular a fluid medicine (¶¶ [0002], [0008]-[0010]), wherein the container (1) is at least partially covered with a gas-
Hogreve discloses that the flexible container and the gas-permeable layer are within an inspection container and not specifically flexible, essentially gas-tight bag.
In the same field of endeavor, Voute teaches the use of a flexible, essentially gas-tight bag (8) for containing a flexible container for a fluid (2) which is covered with a gas-permeable layer (11) during integrity testing (¶¶ [0110]-[0116]. ¶¶ [0120]-[0121]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to replace Hogreve’s inspection container with Voute’s gas-tight bag for the purpose of integrity testing the fluid-containment pouch of double-walled pouches (¶¶ [0004]-[0007]).


Regarding claim 2, Hogreve discloses the container (1) is filled by bringing the container (1) into fluid connection with a pressurized gas container (7) filled with the noble gas via an opening (¶¶ [0048], [0076]).  

Regarding claim 4, Hogreve discloses wherein the noble gas is helium (¶ [0105]).  

Regarding claim 5, Hogreve discloses the inspection container is kept evacuated by being continuously pumped out (¶ [0075]).  
When Hogreve is modified by Voute as in the manner of the rejection of claim 1, the inspection container is an essentially gas-tight bag without further modification necessary.

Regarding claim 6, Hogreve discloses a detector (2) is used in order to detect the presence of the noble gas escaping via the container opening (¶¶ [0069]-[0070]).
  When Hogreve is modified by Voute as in the manner of the rejection of claim 1, the inspection container is an essentially gas-tight bag without further modification necessary.

Regarding claim 7, Hogreve discloses (1) the flexible container (1) - preferably once and once only - is used for the storage and/or transport of a fluid - preferably a fluid medicine (¶¶ [0002]-[0003]; “single-use bags”), 2as long as a quantity of the detected noble gas escaping from the bag opening does not exceed a threshold (¶ [0096]).
  
Regarding claim 8, Hogreve discloses wherein the container (1) is disposed of after use for storage and/or for transport of fluid (¶¶ [0002]-[0003]).  

Regarding claim 9, Hogreve discloses the method is carried out on an empty - preferably completely empty - container (1) (¶ [0090]).

Regarding claim 16, Horgreve discloses the method is carrier out using a set including a flexible container (1) for a fluid, in particular for a fluid medicine (¶¶ [0002]-[0003]), and a pressurized gas container to accommodate a noble gas (¶ [0048]), wherein the container (1) comprises an opening which can essentially be sealed in a gas-tight manner and which is configured in a manner such that a fluid connection between the container (1) and the pressurized gas container which is gas-tight to the outside can be produced (¶ [0076]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hogreve and Voute as applied to claim 2 above, and further in view of Terentiev et al. (US 2011/0011164; “Terentiev”).

Regarding claim 3, Hogreve and Voute disclose all the limitations of claim 2 on which this claim depends.
Hogreve and Voute are silent to the pressurized gas container is disposed inside the essentially gas-tight bag.  
In the same field of endeavor, Terentiev teaches in figures 3 and 4 a method of integrity testing a bag (10) wherein a pressurized gas container (14) is disposed inside the inspection container (24) (¶¶[0034]-[0037]).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and represents the general state of the art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE HULS whose telephone number is (571)270-5914.  The examiner can normally be reached on T-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATALIE HULS/Primary Examiner, Art Unit 2863